Citation Nr: 0407962	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-18 880	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).





ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel






INTRODUCTION

The veteran served on active duty from May 1944 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
RO that denied a claim of entitlement to service connection 
for PTSD.


REMAND

The veteran contends that he has PTSD as a result of 
stressful experiences during his military service in World 
War II.  Specifically, he has claimed that, while in the 
Rhineland from March to July 1945, he was exposed to constant 
shelling and bombing as well as thousands of dead bodies.  On 
his application for compensation, filed in August 2002, he 
stated that he witnessed 5,000 military comrades and 6,000 
German soldiers killed in combat.  He also noted that he had 
received abuse when a sergeant kicked him.  He reported that 
a lot of his friends were killed in combat, including a close 
friend named F.B.  

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2001); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2003).  Where it is determined that the veteran was engaged 
in combat with the enemy and the claimed stressor is related 
to such combat, the veteran's lay testimony regarding the 
claimed stressor is accepted as conclusive as to its actual 
existence absent clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective 
March 7, 1997) (implementing the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)).  The provisions of 38 C.F.R. § 
4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the veteran did not engage in combat with the enemy, or 
the veteran in fact did engage in combat with the enemy, but 
the claimed stressor is not related to such combat, then the 
claimant's testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Cohen (Douglas) v. Brown, 10 Vet. App. 128 (1997).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
see also Post-Traumatic Stress Disorder Claims Based on 
Personal Assault, 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002); 
38 C.F.R. § 3.304(f)(3) (2003).  

Based on a review of the evidence of record, it is unclear 
whether the veteran has PTSD that can be linked to his period 
of military service.  This is so because private treatment 
records, dated in July 2002 and December 2002, and an October 
2002 VA examination report contain conflicting information.  
The record contains a VA diagnosis of PTSD which symptoms 
appear to have been triggered by the veteran's own 
vulnerability due to a then-recent fall and associated 
injury.  On the other hand, the July 2002 and December 2002 
private diagnoses of PTSD appear to have been based on 
information that the veteran had stressors as a result of 
military service during World War II.  

In this regard, the Board finds that it would be useful to 
schedule the veteran for a VA psychiatric examination to 
clarify whether any PTSD is due to military service, taking 
into account any supporting evidence of the claimed 
stressors, or lack thereof.  38 C.F.R. § 19.9 (2003).  
Therefore, to satisfy VA's duty to assist the veteran in 
obtaining evidence necessary to substantiate his PTSD claim, 
an examination is necessary.  38 C.F.R. § 3.159(c)(4) (2003).  
Specifically, the Board finds that a diagnosis and medical 
nexus opinion are required from an expert who has reviewed 
the entire claims file, including all of the veteran's 
service personnel records, if any, and private diagnoses of 
PTSD, something that has not yet been done.  See 38 C.F.R. 
§ 19.9 (2003).  

This issue is accordingly REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied to the extent required by law.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The appellant should be 
specifically told of what is yet required 
of him to substantiate his claim of 
entitlement to service connection for 
PTSD, and of the information or evidence 
that VA will yet obtain with respect to 
his claim.  38 C.F.R. § 3.159 (2003).  He 
should be specifically informed that he 
should submit any evidence in his 
possession that pertains to the claim on 
appeal.  Id.  Additionally, the veteran 
should be given an opportunity to obtain 
lay statements from anyone who served 
with him and could provide independent 
verification of his stressors.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for PTSD from the time of its first 
detection by any care provider.  The RO 
should ensure that all pertinent records 
of private or VA treatment are procured 
for review.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  The RO should again request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, 
including exact dates, places, detailed 
descriptions of the events, duty 
assignments, and names or other 
identifying information concerning any 
individuals involved in the events, 
including the real name of his friend 
F.B.  The veteran should be advised that 
this sort of information is necessary to 
obtain supporting evidence of the 
occurrence of the stressful events.

4.  The RO should seek corroboration of 
the veteran's in-service stressors by 
contacting the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR).  
At a minimum, the RO should provide 
USASCRUR with copies of the veteran's DD-
214, service personnel records, a 
stressor list prepared by the RO, and any 
other information provided by the veteran 
that might be helpful in a search for 
corroborating evidence.  Provide USASCRUR 
with a description of the alleged 
stressors identified by the veteran.  
Provide USASCRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  Additionally, any unit 
histories or other unit reports that 
might confirm enemy attacks on locations 
where the veteran served should be 
sought.

5.  After obtaining all available 
evidence, the RO should arrange for a VA 
psychiatric examination to determine 
whether the veteran has PTSD that is 
attributable to his period of military 
service.  The claims file, along with all 
additional evidence obtained pursuant to 
the instructions above, must be made 
available to and reviewed by the 
examiner.  

The examiner should determine 
whether the veteran has PTSD.  All 
indicated tests and studies, 
including psychological testing, 
must be performed with a view toward 
ascertaining whether the veteran 
meets the diagnostic criteria for 
PTSD.  Inform the psychiatrist that 
if a diagnosis of PTSD is deemed 
appropriate, then the psychiatrist 
should comment on the link between 
the current symptomatology and any 
in-service stressors reported by the 
veteran; and if PTSD is not found, 
then the psychiatrist should provide 
an opinion reconciling such a 
conclusion with the 2002 private and 
VA reports showing diagnoses of 
PTSD.  The examiner should also 
attempt to reconcile the opinions 
provided by the private physicians 
in 2002 and the opinion provided by 
the VA examiner in October 2002.  
The examination report should 
include complete rationale for all 
opinions expressed.  

6.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

7.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the implementing 
regulations of the Veterans Claims 
Assistance Act of 2000.

8.  Thereafter, the RO re-adjudicate the 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the statement 
of the case was issued in May 2003.  
38 C.F.R. § 19.31 (2003).  The veteran 
should be afforded an opportunity to 
respond.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

